Citation Nr: 0946032	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-38 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for spinal stenosis, 
formerly classified as a lumbosacral strain, rated 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from September 1949 to October 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which increased a 20 percent disability rating for 
spinal stenosis, formerly classified as a lumbosacral strain, 
to 40 percent, effective December 21, 2006 (date of receipt 
of claim).  

In the Veteran's December 2006 claim for an increased rating 
for his service connection low back disorder, he made 
reference to a "frostbite injury."  In his December 2007 
correspondence, apparently deemed by the RO to be a 
Substantive Appeal, he stated that his "problems [had] been 
created due to frost bite in my back while in battle 
conditions ... as well as the back injuries sustained in 
paratroop jumps."  He further stated that the "[f]rost bite 
has been shown to be seen as a distinct condition in 
evaluating my whole picture for imbursement [sic]."  In this 
regard, service connection has been granted for residuals of 
cold injuries of each foot, with separate 20 percent 
disability ratings assigned for each foot.  Thus, it is not 
clear whether the Veteran is seeking to claim service 
connection for residuals of frost bite of the back.  
Accordingly, this matter is referred to the RO for 
clarification. 

Also, on the September 2008 general medical examination the 
Veteran wore a right knee brace and reported having right 
knee pain due to his service-connected low back disorder.  
The Board notes that a separate 10 percent rating has been 
assigned for his service-connected radiculopathy of the right 
leg, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic 
neuropathy).  It is not clear whether the Veteran wishes to 
claim service connection for a separate right knee disorder 
as secondary to his service-connected low back disorder or 
service-connected right lower extremity disorder, or both.  
This matter is also referred to the RO for clarification. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

The Veteran has ankylosis of the lumbosacral spine at an 
angle of 24 degrees of flexion but he does not have 
impairment of gait due to limited vision, gastrointestinal 
symptoms, impaired breathing or dyspnea and any nerve root 
stretching is separately evaluated as 10 percent disabling 
for mild sciatic neuropathy of the right lower extremity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral spinal stenosis, formerly classified as a 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, Diagnostic Code 5238 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in January 2007.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  He 
was informed that VA would obtain VA records and records of 
other Federal agencies, and that private medical records 
could be submitted or VA could be authorized to obtain such 
records.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim and how VA determined disability ratings, including 
consideration of the nature and symptoms, the severity and 
duration of symptoms, and the impact of the condition and 
symptoms on employment.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), affm'd in part by Vazquez-Flores v. Shineki, No. 
2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The Veteran declined to testify in support of the claim.  The 
RO has obtained the service treatment records and VA clinical 
records.  Also, private medical records have been obtained.  
The RO has also made the appropriate attempts to obtain 
records relating to the impact of the Veteran's disability 
upon his employment by contacting past employers.  

The Veteran was afforded VA rating examinations for the claim 
for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication of the existence of additional 
evidence to substantiate the claim for increase, the Board 
concludes that there has been compliance with the duty-to-
assist provisions of the VCAA.   

Rating Principles

 A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  Disabilities are viewed, and 
examinations are interpreted, historically, in order to 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more 
nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral 
strain, and Diagnostic Code 5238, spinal stenosis, are rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V and Note 2 to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
thoracolumbar spine.  

Note 5 to the General Rating Formula provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which [] the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Under Note 1 of this General Rating Formula any objective 
neurologic abnormalities, including bowel or bladder 
impairment, are to be separately rated under the appropriate 
Diagnostic Code. 

Additionally, Diagnostic Code 5243 creates a Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  For a 40 percent rating under this 
IVDS rating formula, a 40 percent rating is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but no less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note 1 to the IVDS Rating Formula Based on Incapacitating 
Episodes states that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  

Background

A May 2000 lumbar spine MRI from the Mercy Hospital found no 
lumbar compression fractures.  There was mild degenerative 
disc disease (DDD) and bulging annulus at L2-3.  At L3-4 
there was moderately advanced DDD; posterior osteophyte-disc 
complex; ligamentous hypertrophy and facet arthrosis which 
contributed to mild central and bilateral foraminal spinal 
stenosis.  At L4-5 there was mild to moderate acquired 
central and bilateral foraminal stenosis resulting from 
ligamentous hypertrophy, and there was facet arthrosis and 
mild DDD.  At L5-S1 there was severe, advanced DDD, and 
posterior osteophyte complex producing an extradural 
impression on the thecal sac, and there was bilateral L5 
foraminal bony narrowing.  The impressions were mild acquired 
spinal stenosis at L3-4; mild to moderate acquired spinal 
stenosis at L4-5, and advanced DDD at L5-S1.  

VA outpatient treatment records of 2005 and 2006 reveal that 
in March and October 2005 as well as July and December 2006 
the Veteran's abdomen was soft and non-tender.  The 
impressions included diabetes and peripheral vascular 
disease.  

On VA examination in January 2007 the Veteran's claim file 
was not available for review.  He complained of pain mostly 
located in the paraspinal regions of the back, bilaterally, 
which radiated down the right lower extremity in various 
patterns, usually down to the foot.  He reported that at 
times the pain would wrap around the hip and go through the 
groin area and down the medial aspect of the leg but then 
also usually going down the lateral aspect of leg.  These 
episodes usually lasted from one to two weeks.  He assessed 
the pain as being sharp, and being 8 or 9 on a scale of 10, 
but getting as high as 10+.  He denied bowel or bladder 
dysfunction or any saddle paresthesias.  He had no sexual 
dysfunction.  He reported having flare-ups usually a couple 
of times weekly to a couple of times a month.  The pain was 
aggravated by prolonged sitting or standing, cold weather, 
and bending.  He stated that he had had occasional episodes 
in which he had a flare-up from coughing as well.  The pain 
improved with frequent change in positioning.  When he first 
got a flare-up, he would be unable to bend and had difficulty 
finding a comfortable position.  He denied the use of any 
assistive device, although he had been issued a girdle which 
he had used in the past.  It had been helpful but it had worn 
out and had not been replaced.  He stated he could only walk 
one block before having to stop due to low back pain.  He 
denied any history of falls or recent back trauma.  

The Veteran also reported that previously a private physician 
had recommended low back surgery but the scheduled surgery 
had been cancelled when he had an ischemic attack.  He also 
reported having episodes of dizziness when standing due to 
these ischemic attacks.  He was now retired but had worked as 
security at a bank which had involved sitting, standing, and 
walking.  He had also retired after working for 20 years for 
the New York Police Department (NYPD).  Functionally, he had 
extreme difficulty getting in and out of a vehicle.  His most 
recent flare-up had been in October 2006, during which he had 
a history of an incapacitating episode for which he had had 
physical therapy from a physician.  

On physical examination the Veteran stood with his back 
flexed at 10 degrees at the hips.  There was no scoliosis.  
He had some difficulty arising from a seated position and 
required the use of an arm rest to arise.  His gait was 
slowed with a slightly widened stance.  Forward flexion of 
the "cervical" spine was to 10 to 30 degrees.  Extension of 
the lumbar spine was to 10 to 15 degrees.  Lateral flexion 
was to 15 degrees in each direction with a pulling sensation 
on right lateral flexion at 10 degrees.  Rotation was to 20 
degrees in each direction with, at 20 degrees, increased 
symptoms on left rotation and a pulling sensation on right 
rotation.  Deep tendon reflexes were 1 to 2+ at both knees 
and both ankles.  He had decreased sensation in the right 
lower extremity in the L4-L5-S1 distribution, distal to the 
knee.  He had tight hamstrings on straight leg raising which 
was positive on the right at 50 degrees.  After three 
repetitions of flexion and extension of the low back, his 
range of motion remained unchanged and there was no lack of 
endurance or gross incoordination but there was fatigability.  
With three repetitions of ankle flexion and extension he had 
a significant decrease in strength.  After repetitive motions 
of the knees and hips his range of motion remained normal.  

A review of lumbar X-rays revealed significant degenerative 
changes, facet arthropathy, and anterior spurring starting at 
L2 through S1, inclusive, with bridging osteophytes of and 
decreased joint space at L5-S1.  The private May 2000 MRI was 
also reviewed.  The diagnosis after the examination was 
chronic low back pain syndrome with lumbosacral spinal 
stenosis and right lower extremity radicular symptoms.  

A March 2007 lumbar spine MRI from the St. Charles Hospital 
found minimal disc bulging without spinal canal or neural 
foraminal narrowing at T12-L1.  At L1-2 there was broad-based 
disc bulging without significant spinal canal stenosis or 
neural foraminal narrowing but there was a small synovial 
cyst on the right.  At L2-3 there was broad-based disc 
bulging with ligamental and facet joint hypertrophy producing 
minimal stenosis of the spinal canal; and disc material 
extended into the inferior portion of the bilateral neural 
foramina without compromise of the exiting L2 nerve roots.  
At L3-4 there was disc space narrowing and degenerative end-
plate changes; broad-based herniation of the nucleus pulposus 
with ligamental and facet joint hypertrophy producing a 
moderate stenosis of the spinal canal; and disc material 
extended inferiorly behind the L4 vertebral body suggestive 
of a loose fragment as well as disc material extending into 
the bilateral neural foramina without definite compromise of 
the exiting L3 nerve roots.  There was Grade 1 
spondylolisthesis at L4-5 with disc material extending into 
the right neural foramina obliterating the normal foraminal 
fat and compromising the exiting right L4 nerve root.  At L5-
S1 there was a loss of normal disc space with a central 
herniation of the nucleus pulposis which demonstrated 
increased signal within the L5-S1 disc space suggestive of an 
annular tear, and disc material abutted the intra-canal right 
S1 nerve root but there was no evidence of compromise of the 
exiting L5 nerve roots.  The impressions were minimal spinal 
canal stenosis at L2-3 secondary to disc bulging ligamental 
and facet joint hypertrophy with narrowing of the bilateral 
L2 neural foramina but without compromise of the exiting L2 
nerve roots.  Broad-based herniated nucleus pulposus (HNP) at 
L3-4 with ligamental and facet joint hypertrophy producing 
moderate stenosis of the spinal canal with disc material 
extending behind the L4 vertebral body suggestive of a loose 
fragment.  Grade 1 spondylolisthesis of L4and L5 with 
narrowing of the right L4 neural foramina and compromise of 
the exiting right L4 nerve root.  Also, there was central HNP 
at L5-S1 with a suggestion of an annular tear and disc 
material abutting the intra-canal right S1 nerve root.  

A VA outpatient treatment record of June 2007 shows that the 
Veteran was ambulatory and asymptomatic.  He had no chest 
pain, shortness of breath, cough or dysuria.  His abdomen was 
soft and non-tender.  Bowel sounds were normal.  

VA Form 21-4142Authorization and Consent for Release of 
Information, executed by the Veteran, indicates that he had 
been employed with the U.S. Post Office for only a limited 
time due to his severe back problems.  The RO attempted to 
obtain records from the U.S. Post Office but the response was 
that there was no medical information concerning the Veteran.  

Similarly, in March 2008 the New York Police Department 
reported that they had no records of chronic sick leave 
pertaining to the Veteran, who had retired in April 1979.  

A June 2008 operative report from the St. Charles Hospital 
shows the Veteran underwent L3 and L4 laminectomy, posterior 
instrumented spinal fusion L4-L5; posterolateral fusion with 
local autograft L4-L5, "TLIF", L4-L5.  Preoperative and 
postoperative diagnoses were L3-L4 stenosis, L4-L5 stenosis, 
L4-L5 spondylolisthesis, and L4-L5 right foraminal disc 
herniation.  

A July 2008 clinical record from Dr. R. D. P., who performed 
the June 2008 surgery, shows that the Veteran had had multi-
level laminectomy and fusion at L4-5 with a "TLIF."  He was 
doing very well at this point.  He reported that he no longer 
had leg pain.  His only pain was from his greater 
trochanteric bursitis, which he had prior to the surgery.  He 
had been told that this pain would not be relieved by the 
surgery.  He was to be seen for a cortisone injection for 
this his pain.  On physical examination he was in no apparent 
distress.  As to both lower extremities he had full, stable, 
and pain-free range of motion; 5/5 motor strength in the 
iliopsoas, quadriceps, hamstrings, tibialis anterior, 
"EHL," and gastro-soleus complex; intact sensation in the 
L2-S2 distributions; normal dorsalis pedis and posterior 
tibialis pulses; and knee and ankle reflexes that were within 
normal limits.  He had negative straight leg raising, 
bilaterally.  Babinski and clonus tests were negative, 
bilaterally.  He had tenderness to palpation over the 
paraspinal muscles, bilaterally.  The X-rays revealed the 
implants were in an appropriate position.  The assessment was 
that he was doing very well at this point in time.  His 
physical therapy was to be advanced to a more aggressive 
program.  

On VA orthopedic examination in September 2008 the Veteran 
reported that he had retired in 1992.  He stated that he was 
being treated for chronic pain every 4 months.  He had been 
treated with epidural steroid injections and trigger point 
injections (in the hips).  He complained of persistent lower 
lumbar pain but denied having any radicular symptom in the 
lower extremities since his recent surgery.  However, he 
complained of pain in his left buttock, which was 
intermittent and sharp. He assessed the pain as being 4 on a 
scale of 10, and the pain being worse when bending over and 
when walking about one block.  He denied having had 
postoperative physical therapy.  

The Veteran reported still having flare-ups of low back pain 
when bending over or laying on his left side, or when walking 
for more than one block, at which times the pain increased to 
6 or 7 on a scale of 10.  The pain was relieved with a heat 
pad or by taking Celebrex, or by changing positions and 
moving about.  He denied associated weight loss, fevers or 
malaise.  He had had episodes of dizziness due to a past 
history of a "stroke."  He denied any visual disturbance.  
He denied any incontinence of bladder or bowels.  He related 
a history of erectile dysfunction.  He had had type 2 
diabetes for 8 years and had had a coronary artery by-pass 
graft 23 years ago.  He also had a history of peripheral 
vascular disease, hypertension, and having had a stroke 4 
years ago.  He used a right knee brace but did not use a back 
support or brace.  He stated that he could walk approximately 
once block.  He stated that he was unsteady and lost his 
balance but he denied a history of falls.  

The Veteran also stated that his low back disability 
prevented him from bending over and slowed his walking speed.  
He complained of a lack of endurance and having fatigability.  
He said he could not participate in any sports or 
recreational activities due to generalized arthritis.  He was 
independent in his activities of daily living.  He was able 
to drive but his ability to shop was limited due to his 
decreased ability to walk.  

On physical examination it was noted that the Veteran was 77 
years of age.  He walked while wearing a right knee brace.  
He ambulated from the waiting room to the examining room, a 
distance of about 40 feet.  His gait was normo-propulsive.  
He was able to sit, stand, and transfer with assistance, 
especially on transfers from a chair to the examination 
table, and getting off the examination table.  He stood with 
this right shoulder slightly higher than the left shoulder, 
with a right convex thoracic curve.  His postoperative lumbar 
scar was well healed.  There was no erythema, drainage, 
fluctuance or tenderness of the scar.  His posture was 
kyphotic.  He lacked about 20 degrees of extension.  There 
was a soft tissue mass, most probably a lipoma, measuring 10 
by 7 cms. in the right lower thoracic and upper lumbar 
paravertebral region.  No gross muscular atrophy or spasm was 
observed.  Lumbar flexion was from 24 degrees to 70 degrees.  
On extension, he lacked 24 degrees.  Lateral bending was to 
20 degrees in each direction and rotation was to 25 degrees 
in each direction, but with a complaint of pain in the 
posterior-superior iliac spine on these motions.  On repeated 
flexion and extension, of three attempts, he was unable to 
perform range of motion testing due to unsteadiness and loss 
of balance.  

Also on examination the Veteran's ankle reflexes could not be 
obtained, even with reinforcement, and his knee reflexes were 
only trace, bilaterally, with reinforcement.  There was no 
foot drop or clonus.  There was atrophy of the right lower 
extremity, with the right thigh being 3/4 inches smaller in 
circumference than the left thigh, but the calves were of 
equal circumference.  There was weakness of the abductors and 
flexors of the right hip, being 4/5.  There was weakness of 
the abductors of the left hip, at 4/5, while flexor strength 
in the left hip was 4+/5.  Motor strength of the lower 
extremities, bilaterally, in the flexors and extensors was 5-
/5.  Popliteal pulses were 2+, bilaterally.  Left dorsalis 
pedis and posterior tibial, as well as right posterior 
tibial, pulses were 2+ but right dorsalis pedis pulse could 
not be appreciated.  Sensation in the lower extremities, 
bilaterally, was intact and symmetrical.  

X-rays revealed that the Veteran was postoperative interval 
placement of pedicle screw fixation for apparent laminectomy.  
There was apparent spondylolisthesis of L4-L5, which appeared 
improved in the interval since a prior study.  There was 
retrolisthesis of L3 on L4 with disc space narrowing.  There 
was also relative osteopenia.  There was possible 
transitional segment at L5-S1.  

The diagnoses were early postoperative period from L3-L4 
laminectomy and L4-L5 spinal fusion with instrumentation, and 
chronic low back pain syndrome.  

On VA neurology examination in September 2008 it was noted 
that the Veteran had had diabetes for more than 10 years and 
had had increased symptom of pain in cold weather.  He denied 
any severe nocturnal symptoms.  He had had radicular pain and 
numbness of the right leg due to an L5 herniated disc for 
many years, until his recent surgery.  Thereafter, he had had 
resolution of right leg pain and numbness.  He still felt 
that his right leg was a bit sluggish, compared to the left 
leg, although there had been overall improvement.  He was to 
start physical therapy shortly.  Prior to the surgery his 
activities of daily living were limited with walking or 
bending over.  But he had had less pain since his recent 
surgery.  He had also had functional loss due to arthritis of 
his knees, hips, and upper extremities, including occasional 
paresthesias in his arms.  

On physical examination the Veteran's facial sensation was 
intact.  His tongue protruded in the mid-line.  His 
sternocleidomastoids were strong.  There was normal none and 
bulk in all four extremities.  There was 5/5 power in all 
four extremities.  Straight leg raising was negative, 
bilaterally.  Deep tendon reflexes were absent at the knees 
and ankles.  Plantar response was down-going, bilaterally.  
There was decreased pinprick sensation in the right L4 
dermatome compared to the left.  There was decreased 
vibratory sensation below the ankles, bilaterally.  Romberg's 
test was positive.  His gait was wide-based and antalgic.  
Tandem gait walking and walking on his heels and on his toes 
was not performed.  

The diagnoses were right lumbar radiculopathy, status post 
lumbar fusion with improvement of symptoms but he still had 
to complete his course of physical therapy to reach full 
maximal functional status; and diabetic peripheral neuropathy 
impairing his sensations and which could affect functional 
status, such as distance walking and overall balance.  

On VA general medical examination in September 2008 the 
Veteran complained of still having back pain which he 
assessed as being 5 on a scale of 10.  Because of his right 
knee problems he could not walk too far, may be a block at a 
slow pace.  He stated that he could not stand for prolonged 
periods of time, may be 5 to 10 minutes.  He could not do any 
heavy lifting because of his back.  

It was reported that the Veteran's current medical problems 
did not affect his activities of daily living.  He could feed 
and dress himself, go to the bathroom and shower by himself.  
He denied having any side-effects from his multiple 
medications.  

On physical examination the Veteran walked with a narrow-
based and antalgic gait, secondary to back and knee pain.  
His head and face were unremarkable as were his mouth and 
throat.  Bowel sounds were present in all four quadrants.  On 
palpation, his abdomen was non-tender in all four quadrants.  
Distal pulses were intact.  Motion of his right knee was 
limited to 90 degrees due to pain.  Due to his recent 
surgery, he was reluctant to perform forward flexion, which 
was to about 10 degrees with pain.  Extension was to about 10 
degrees with pain.  Rotation to the right and to the left, 
were performed on multiple occasions to 30 degrees.  The 
diagnoses were spinal stenosis, status post laminectomy; 
coronary artery disease; hypertension; type 2 diabetes; and 
frost bite.  

VA outpatient treatment records of 2007 and 2008 reveals that 
on diabetic foot evaluation in November 2007 the Veteran's 
posterior tibial and dorsalis pedal pulse were palpable, 
bilaterally, and on testing with monofilament sensation was 
present and intact.  In March 2008 there was no atrophy of 
his extremities.  



Analysis

Initially, the Board notes that in the October 2009 Informal 
Hearing Presentation of the Veteran's service representative, 
citation was made to a website defining a propulsive gait. 
See 
http://www.nlm.nih.gov/medlineplus/ency/article/003199.htm.
That definition was that a propulsive gait was one with a 
stooped, rigid posture, with the head and neck bent forward.  

Here, the evidence shows that prior to the Veteran's recent 
surgery he had thoracolumbar motion in all planes.  The 
recent orthopedic examination in 2008 found that since the 
Veteran's recent surgery in June 2008 there was no motion of 
the Veteran's thoracolumbar spine from zero (0) degrees of 
flexion to 24 degrees of flexion, and also no motion in 
extension.  

Thus, the Veteran meets the criteria for having his 
thoracolumbar spine fixed in flexion.  However, for a 50 
percent rating there must also be additional limitation, as 
set forth in Note 5 of the General Rating Formula for 
Diseases and Injuries of the Spine.  Discounting those 
limitations which would arise from ankylosis of the cervical 
spine (restricted opening of the mouth and chewing and 
atlantoaxial or cervical subluxation or dislocation), there 
must be either difficulty walking because of a limited line 
of vision, or; breathing limited to diaphragmatic 
respiration, or; gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, or; dyspnea or 
dysphagia, or; neurologic symptoms due to nerve root 
stretching. 

Addressing neurologic symptom from nerve root stretching, the 
Veteran is already assigned a separate compensable rating of 
10 percent for mild sciatic neuropathy of the right lower 
extremity.  This combines with the 40 percent rating for 
spinal stenosis, under 38 C.F.R. § 4.25, the Combined Ratings 
Table, to 46 %, which is then rounded up to 50 percent.  
Accordingly, to now assign a 50 percent rating would result 
in encompassing the right lower extremity's sciatic 
neuropathy twice for the purpose of computing the correct 
level of disability compensation.  This is prohibited under 
38 C.F.R. § 4.14 (Avoidance of Pyramiding).  That regulation 
states that "the evaluation of the same manifestation under 
different diagnoses [is] to be avoided."  

Accordingly, the assignment of a 50 percent rating based on 
thoracolumbar fusion and neurologic symptoms from nerve root 
stretching is not warranted.  

In this case, there is no evidence that the thoracolumbar 
fusion results in any limitation of breathing diaphragmatic 
respiration.  There is no evidence of gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen.  Likewise, there is no evidence that the 
thoracolumbar fusion causes any dyspnea.  

There remains the question of whether the thoracolumbar 
fusion causes any difficulty walking because of a limited 
line of vision.  Here, the Board notes that the Veteran's 
gait was described on the recent VA orthopedic examination as 
being "normo-propulsive" and not merely "propulsive."  
However, even assuming, without conceding that the definition 
previously cited of a propulsive gait is applicable, it still 
does not show that the Veteran had any difficulty walking.  
Rather, he does not use a back brace or back support and has 
not needed a cane as an ambulatory aid.  While he has had 
some episodes of dizziness which might impair his ambulatory 
ability, this is due to the nonservice-connected residuals of 
a cerebrovascular event and is not due to his service-
connected low back disorder.  (See VA Examination Reports, 
dated January 2007, September 2008).  Also, the thoracolumbar 
disability is not shown to cause any limitation of his vision 
which causes difficulty walking.  

Accordingly, the criteria for a 50 percent rating for spinal 
stenosis, formerly classified as a lumbosacral strain, is not 
warranted. 

Extraschedular Consideration

The Board is precluded from assigning an extraschedular 
rating under 38 C.F.R. 3.321(b)(1) in the first instance but 
not from considering whether the case should be referred for 
such a rating.  The threshold factor is, after considering 
the level of severity and symptomatology with the schedular 
criteria, whether there is such an exceptional disability 
picture, with such related factors as frequent 
hospitalizations or marked interference with employability, 
that the schedular rating criteria are inadequate.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 
F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability 
level and symptomatology, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  In that case, referral for 
consideration of an extraschedular rating is not required.  
Thun, Id. Here, comparing the current disability level and 
symptoms to the Rating Schedule, the degree of disability is 
contemplated therein.  Here, frequent periods of 
hospitalizations are not required and marked interference due 
solely to the disorder at issue is not shown.  
Thus, the assigned schedular rating is adequate and referral 
for consideration of an extraschedular rating is not 
required.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for a rating for spinal stenosis, formerly 
classified as a lumbosacral strain, in excess of 40 percent 
is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


